DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/4/2020 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), lines 10-11, the limitation describes that the identified interest of the trader is inferred based on the blotter data.  However, the limitation in lines 4-7 states that receive an electronic message including an indication of interest (IOI) to execute a trade of a security and identify an interest of a trader in the trade of the security indicated in the IOI based on trader activity data of the trader.  Thus, the scope of the limitation in lines 10-11 is unclear.  Moreover, in lines 10-11, the limitation states that the identified interest of the trade is distinct from the IOI of the security.  It is unclear how blotter data will be distinct from IOI of the security.  The claim broadly states an electronic message including an indication of interest (IOI) to identify an interest of a trader in the trade of the security.  The limitation in lines 8-9 describes trader activity data which includes blotter data of the trader and is interpreted to be the same as IOI.  In claim 1, lines 4-5, receiving from a broker system an electronic message including an indication of interest (IOI) to execute a trade of a security.  This implies that the interest of the trader is disclosed to the broker system and to the intermediary system implementing the method steps.  However, this is in contrast to the disclosure in lines 12-13, which states that the identified interest of the trader is undisclosed to the broker system and to the intermediary system.  Moreover, the claim does not further narrow the scope of the limitations (lines 8-13) that relates to blotter data as the remaining limitations of claim 1 do not make use of blotter data as the interest of a trader to trade the security has already been identified by an electronic message.  This renders the claim indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of executing to fill an order of the trade of the security in response to the indication of interest (IOI) without significantly more. 
Claim 1 is directed to a computer-readable storage medium, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 is directed to a computer-readable storage medium, excluding transitory signals and carrying instructions, which, when executed by at least one processor, cause an intermediary system to: receive, from a broker system an electronic message including an indication of interest (IOI) to execute a trade of a security; identify an interest of a trader in the trade of the security indicated in the IOI based on trader activity data of the trader, wherein the trader activity data includes blotter data for the trader collected from a trading platform, wherein the identified interest of the trader is inferred based on the blotter data and is distinct from the IOI of the security, and wherein the identified interest of the trader is undisclosed by the trader to the broker system and to the intermediary system; route the electronic message including  the IOI to a client system of the trader with the identified interest in the trade of the security; receive an indication that the trader performed an action at the client system to execute the trade of the security in response to the IOI; and cause the broker system and the client system to fill an order of the trade.  These limitations (with the exception of italicized limitations) describe the abstract idea of executing to fill an order of the trade of the security in response to the indication of interest (IOI), which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principle or practice).  The additional limitations of a computer-readable storage medium, one processor, an intermediary system, a broker system, an electronic, a client system do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer-readable storage medium, one processor, an intermediary system, a broker system, an electronic, a client system result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer-readable storage medium, one processor, an intermediary system, a broker system, an electronic, a client system are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer-readable storage medium, one processor, an intermediary system, a broker system, an electronic, a client system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent-eligible.
Dependent claims 2-14 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-14 are not patent-eligible.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 15 is directed to a system comprising: at least one processor; and at least one non-transitory memory storing instructions, which, when executed by the at least one processor, cause the system to: process multiple indications of interest (IOIs) based on system logic to identify one or more traders that have interest in trades of the multiple IOIs, wherein the system logic includes a rule that applies to any IOIs and a user rule that indicates a preference of a client or a broker; match a particular IOI with a particular trader that has an identified interest in a particular trade of the particular IOI; route the particular IOI toward a client system of the particular trader that has the identified interest in receiving the particular IOI; and execute the particular trade based on an indication of an action triggered at the client system in response to the particular IOI.  These limitations (with the exception of italicized limitations) describe the abstract idea of executing to fill an order of the trade of the security in response to the indication of interest (IOI), which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principle or practice).  The additional limitations of a system, one processor, one non-transitory memory, system logic, and a client system do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 15 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a system, one processor, one non-transitory memory, system logic, and a client system result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a system, one processor, one non-transitory memory, system logic, and a client system are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a system, one processor, one non-transitory memory, system logic, and a client system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 15 is not patent-eligible.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of blocking the client from receiving the indication of interest (IOI) without significantly more. 

Claim 18 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 18 recites a series of steps, e.g., receiving (i) an indication of interest (IOI) to execute a trade and (ii) a list of traders indicated as recipients of the IOI; routing an electronic message including the IOI to a first client system of a first trader having an identified interest in the IOI; and blocking a second client system of a second trader without an identified interest in the IOI from receiving the IOI, wherein an interest in the IOI is inferred based on blotter data for a respective trader matching trade data of the IOI.  These limitations (with the exception of italicized limitations) describe the abstract idea of blocking the client from receiving the indication of interest (IOI), which may correspond to a Certain Methods of Organizing Human Activity (fundamental economic principle or practice).  The additional limitations of a client system do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 18 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a client system result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a client system are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 18 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a client system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 18 is not patent-eligible.
Dependent claims 19-20 further define the abstract idea that is present in their respective independent claim 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 18-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al., US Patent Application No. 2002/0091621.
Regarding claim 1, Conklin discloses at least one computer-readable storage medium, excluding transitory signals and carrying instructions, which, when executed by at least one processor, cause an intermediary system to: 
receive, from a broker system, an electronic message including an indication of interest (IOI) to execute a trade of a security ([0034]-[0039]); 
identify an interest of a trader in the trade of the security indicated in the IOI based on trader activity data of the trader, wherein the trader activity data includes blotter data of the trader collected from a trading platform, wherein the identified interest of the trader is inferred based on the blotter data and is distinct from the IOI of the security, and wherein the identified interest of the trader is undisclosed by the trader to the broker system and to the intermediary system ([0034]-[0039]); 
route the electronic message including the IOI to a client system of the trader with the identified interest in the trade of the security ([0050], [0059]); 
receive an indication that the trader performed an action of the client system to execute the trade of the security in response to the IOI and cause the broker system and the client system to fill an order of the trade ([0050], [0059]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various disclosures of Conklin.  The motivation for combining various disclosures would have been to process a trade order.
Regarding claim 4, Conklin discloses wherein the identified interest of the trader is based on a pattern of trade entries in the blotter data ([0034]-[0039]).
Regarding claim 5, Conklin discloses  wherein the identified interest of the trader is based on an entry of an active trade in a blotter of the trader ([0034]-[0039]).
Regarding claim 6, Conklin discloses wherein the identified interest of the trader is based on an entry of an inactive trade in a blotter of the trader ([0034]-[0039]). 
Regarding claim 7, Conklin discloses wherein the intermediary system is further caused to; 
receive, from the broker system, multiple electronic messages including respective IOIs ([0034], data messages or electronic documents); and 
identify interests of multiple traders in trades indicated by the respective IOIs ([0034]-[0039]); 
wherein identified interests are inferred based on trading activities of the traders, and wherein identified interests are undisclosed by the multiple traders to the broker system and to the intermediary system ([0034]-[0039]); and 
filter the multiple electronic messages based on the identified interests of the multiple traders such that only client systems of particular traders with identified interests in particular IOIs are designated to receive the IOIs ([0034]-[0039], claim 36).
Regarding claim 8, Conklin discloses wherein the intermediary system is further caused to:
receive, from the broker system, multiple electronic messages including respective IOIs ([0034]-[0039]); and 
filter the multiple electronic messages based on logic configured to match the IOIs with traders having corresponding interests in trades of the IOIs ([0034]-[0039], claim 36).
Regarding claim 9, Conklin discloses wherein the indication of the action at the client system includes an indication that a graphical control was actuated on a user interface to execute the trade, and wherein the graphical control is presented concurrently with the IOI ([0050], [0059]).
Regarding claim 10, Conklin discloses wherein the intermediary system is further caused to, prior to causing to fill the order: 
receive, from the broker system, a list of clients that are targeted to receive copies of the electronic message ([0034]-[0039]); and 
select the trader from among the list of clients that are targeted to receive the electronic message ([0034]-[0039]). 
Regarding claim 11, Conklin discloses wherein the electronic message includes a tag, and the intermediary system is further caused to, prior to causing to fill the order: 
select the trader based on an attribute of the tag matching an attribute of the trader ([0034]-[0039]).
Regarding claim 12, Conklin discloses wherein the intermediary system is further caused to: 
receive, from the broker system, multiple electronic messages including respective IOIs ([0034]-[0039]); and 
filter the multiple electronic messages based on a set of global rules configured to match a particular electronic message with a particular identified interest of a particular trader (claim 36), 
wherein the set of global rules limits recipients of a broker’s IOI only to the broker's clients, and limits receipt of an IOI only to recipients that permit receipt of the IOI (claim 36).
Regarding claim 13, Conklin discloses wherein the intermediary system is further caused to: 
receive, from the broker system, multiple electronic messages including respective IOIs (claim 36); and 
filter the multiple electronic messages based on a preference for routing a particular IOI to a particular trader having a particular interest in the particular IOI, wherein the preference is for any IOI including a trade that mirrors an active trade or an inactive trade or both in the particular trader's blotter (claim 36, [0034]-[0039]). 
Regarding claim 14, Conklin discloses wherein the intermediary system is further caused to: filter multiple electronic messages based on scores determined for traders of client systems, wherein only particular traders that meet or exceed a threshold score are permitted to receive the filtered electronic messages (claim 36); and 
wherein the scores are determined based on historical data indicative of a quantity of instances or an amount of time spent viewing IOIs (claim 36).
Regarding claim 15, Conklin discloses a system comprising: 
at least one processor; and 
at least one non-transitory memory storing instructions, which, when executed by the at least one processor, cause the system to: 
process multiple indications of interest (IOIs) based on system logic to identify one or more traders that have interests in trades of the multiple IOIs, wherein the system logic includes a rule that applies to any IOIs and a user rule that indicates a preference of a client or a broker ([0034]-[0039], claim 36); 
match a particular IOI with a particular trader that has an identified interest in a particular trade of the particular IOI ([0034]-[0039], [0050], [0059]); 
route the particular IOI toward a client system of the particular trader that has the identified interest in receiving the particular IOI ([0034]-[0039], [0050], [0059]); and 
execute the particular trade based on an indication of an action triggered at the client system in response to the particular IOI ([0034]-[0039], [0050], [0059]).
Regarding claim 16, Conklin discloses determine that a second trader does not have an identified interest in the particular trade of the particular IOI ([0066], primary offerings that they are interested in, while screening out primary offerings that do not meet their desired characteristics) and 
block disclosure of the particular IOI to the second trader ([0066]).
Regarding claim 17, Conklin discloses wherein the identified interest is based on blotter data of the particular trader matching trade data of the IOI ([0034]-[0039]). 
Regarding claim 18, Conklin discloses a method performed by a system in a trading environment, the method comprising: 
receiving (i) an indication of interest (IOI) to execute a trade and (ii) a list of traders indicated as recipients of the IOI ([0034]-[0039]); 
routing an electronic message including the IOI to a first client system of a first trader having an identified interest in the IOI ([0034]-[0039]); and 
blocking a second client system of a second trader without an identified interest in the IOI from receiving the IOI, wherein an interest in the IOI is inferred based on blotter data for a respective trader matching trade data of the IOI ([0066], [0034]-[0039]).
Regarding claim 19, Conklin discloses causing a display device of the first client system to present the IOI concurrently with blotter entries in a common user interface ([0034]-[0039]).
Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin et al., US Patent Application No. 2002/0091621 in view of Twine et al., US Patent Application No. 2008/0235128.
Regarding claim 2, Twine discloses wherein the IOI is conditioned on the broker system committing to the trade after the client system indicates that the trader committed to the trade ([0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Conklin with the above-noted disclosure of Twine.  The motivation for combining these disclosures would have been to process a trading order.
Regarding claim 3, Twine discloses wherein the intermediary system is further caused to, prior to causing to fill the order: 
send a placement request for the order of the trade to an order management system (OMS) of the trader, wherein the order is filled in part with the OMS (abstract, [0088]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Conklin with the above-noted disclosure of Twine.  The motivation for combining these disclosures would have been to process a trading order.
Regarding claim 20, Twine discloses conditioning the IOI on a broker committing to the trade after the first trader commits to the trade ([0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Conklin with the above-noted disclosure of Twine.  The motivation for combining these disclosures would have been to process a trading order.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693